970 So. 2d 520 (2007)
MARSHALL INVESTMENTS CORPORATION
v.
CARBONE PROPERTIES OF AUDUBON, LLC.
No. 2007-C-2370.
Supreme Court of Louisiana.
December 12, 2007.
*521 In re Carbone Properties of Audubon LLC;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. D, No. 2007-12488; to the Court of Appeal, Fourth Circuit, No. 2007-CA-1505.
Denied.
CALOGERO, C.J., dissents. I would stay the proceedings below, grant the writ, and docket it for briefing, oral argument, and a considered opinion.